Citation Nr: 1439017	
Decision Date: 09/02/14    Archive Date: 09/09/14

DOCKET NO.  04-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for hemorrhoids.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to March 1973. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2004 rating decision which granted service connection for hemorrhoids, assigning an initial rating of 10 percent.  In January 2006, a Travel Board hearing was held at the RO before the undersigned Veterans Law Judge. 

In a May 2006 decision, the Board denied, among other things, an initial rating in excess of 10 percent for hemorrhoids.  The Veteran then appealed to the U.S. Court of Appeals for Veterans Claims (Court).  In an October 2008 memorandum decision, the Court vacated and remanded the May 2006 Board decision.  In July 2009, the Board remanded this case.

In a July 2012 decision, the Board denied an initial disability rating in excess of 10 percent for hemorrhoids.  The Veteran appealed the Board's decision to the Court. Pursuant to a Joint Motion for Remand (JMR), the Court, in a May 2013 Order, vacated the Board's July 2012 decision and remanded the matter to the Board.  In May 2014, the Board remanded this case.

The evidence on file raises a claim of service connection for fecal incontinence. This matter is referred to the RO for appropriate development. 


FINDING OF FACT

The Veteran's hemorrhoids result in persistent bleeding and play a causative role in his anemia; he has never had rectal prolapse.




CONCLUSION OF LAW

The criteria for an initial 20 percent disability rating for hemorrhoids are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 4.1-4.16, 4.114, Diagnostic Code 7336 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a September 2002 letter prior to the initial adjudication of the claim for service connection; thereafter, additional VCAA notice was sent in November 2004.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regards to the claim for a higher initial rating for hemorrhoids, the Veteran is challenging the initial evaluation assigned following the granting of service connection for this disability.  In Dingess the Court held that in cases, as here, where service connection has been granted and an initial disability rating and effective date assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose the notice is intended to serve has been fulfilled.  Id., at 490-91.  Thereafter, once a notice of disagreement (NOD) has been filed contesting a "downstream" issue such as the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to the downstream element of the claim.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Here, in the NOD, the Veteran took issue with the initial disability rating assigned, and it is presumed he is seeking the highest possible rating or maximum benefits available under the law.  Id.; see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  Therefore, in accordance with 38 U.S.C.A. §§ 5103A, 5104, and 7105(d), the RO sent him an SOC and SSOCs that contained, in pertinent part, the criteria for establishing his entitlement to a higher rating for this disability and a discussion of the reasons and bases for not assigning a higher rating, meaning higher than the initial 10 percent rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).   The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  In addition, the recently received VA records and VA examination complied with the Board's May 2014 remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (indicating the Veteran is entitled, as a matter of law, to compliance with a remand directive and that the Board, itself, commits error in failing to ensure this compliance).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (discussing situations when it is acceptable to have "substantial", though not "exact", compliance with a remand directive).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

Rating

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

The record reflects that external hemorrhoids were noted on the Veteran's separation examination dated in March 1973.  Service connection for internal and external hemorrhoids was granted by the RO in an August 2004 rating decision and a 10 percent rating was assigned.  The Veteran has appealed that disability rating.  

The Veteran has been examined and treated by VA over the past decade.  A VA examination, conducted in July 2004, demonstrated that moderate external and internal hemorrhoids were present.  A few small skin tags were also noted. Mild bleeding was reported.  On examination, there was no evidence of signs of anemia or fissures.  Following the examination, the examiner stated that the Veteran had mild to moderate hemorrhoids, and that while mildly active, they were generally under control with topical treatment.

In January 2006, the Veteran testified at a Board hearing.  He indicated that he experienced bleeding and fecal leakage due to his hemorrhoids which soiled his undergarments.  He indicated heavy bleeding at times.  He reported having pain and using Preparation H for treatment.

The Veteran underwent a colonoscopy in 2008 for a work-up due to gastrointestinal (GI) bleeding.  The procedure showed a diminutive descending colon polyp (mixed hyperplastic and adenomatous polyp); sigmoid diverticulosis; a small non-bleeding internal hemorrhoid; and a prior hemorrhoidectomy scar.  A December 2008 treatment record noted the presence of small internal hemorrhoids.  

In October 2009, the Veteran underwent a VA examination to determine the nature and severity of his hemorrhoids.  Examination revealed external hemorrhoids.  There was no bleeding.  The Veteran had light stool on his peri-rectal area and his underwear was slightly stained.  Digital examination showed extremely tight and strong sphincter tone.  Internal hemorrhoids and a rectal mass were not palpated.  Brown stool on the gloved finger was guaiac negative.  The examiner noted that the Veteran's skin was warm and dry, and had good color and turgor.  There were no obvious signs of anemia.  A complete blood count (CBC) was within normal limits.  Diagnoses were hemorrhoid with strong sphincter tone with mild anemia, probably related to low B-12; gastritis per esophagogastroduodenoscopy (EGD); and hematochezia, etiology undetermined.  The examiner indicated that the Veteran was noted to have mild gastritis on EGD in April 2009 which could be mild anemia; however, as noted, he did not have access to the 2008 colonoscopy report and results.  A medical addendum was completed in December 2011.  The VA examiner had an opportunity to review the entire record and ultimately opined that the Veteran's service-connected hemorrhoids are less likely than not the direct and proximate cause of his anemia.  The examiner opined that his gastritis, low B-12 and total radical retropubic prostatectomy with bilateral pelvic lymph node dissection on December 2007 for clinical stage T1c Gleason 4 +4 adenocarcinoma of the prostate is at least likely as not the cause of his anemia.

As noted in the Board's May 2014 remand, it was indicated that VA had not fulfilled its duty to assist the Veteran.  Specifically, the Veteran was afforded a VA examination in October 2009, but the examiner had been unable to review an October 2008 colonoscopy report.  Thereafter, in June 2010, the Veteran complained of rectal bleeding with stools and stated that his hemorrhoids might be bleeding.  Although an opinion was provided in December 2011, the Veteran was not afforded a physical examination, even though he had made new complaints of bleeding, subsequent to the last October 2009 rectal examination.  Thus, a new examination was required.  In June 2014, a VA examination was conducted.  The Veteran's history was reviewed.  The Veteran reported that he had intermittent flare-ups with bleeding and discomfort which occurred 3 to 4 times per month.  He also noted slight blood when he wiped during these times, along with swelling and discomfort.  He used Preparation H for relief.  He also regularly had a B12 shot and took Vitamins with iron.  He had constipation, but no rectal prolapse.  The examiner noted that the Veteran was not taking continuous medication for his hemorrhoids.  He had flare-ups of a mild to moderate degree.  On examination, there were no external hemorrhoids.  He had skin tags on a circumferential pattern about the anus.  Anal sphincter tone was increased.  No stool or blood was noted on the gloved finger following the rectal examination.  There was some discomfort.  No internal masses were palpable.  There were no other pertinent physical findings.  Laboratory tests were conducted.  The examiner indicated that the Veteran had a mild normochromic, normocytic anemia with an Hgb of 12.1 gm/dl.  Iron studies were normal and stools for occult blood were negative times three.  The Veteran had other medical problems which can result in anemia such as documented B12 deficiency for which he was being treated.  He also had arthritis and a PH of prostate cancer.  The examiner felt that the hemorrhoid bleeding was minimal  It was his medical opinion that the anemia was less likely than not related to hemorrhoid bleeding and rather more likely related to an anemia of a chronic disease.  

A 10 percent rating for hemorrhoids under Diagnostic Code 7336 is warranted when there are external or internal hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, and evidencing frequent recurrences.  A higher 20 percent rating is warranted when there is persistent bleeding and with secondary anemia or when there are hemorrhoids with fissures.  38 C.F.R. § 4.114 (a), Diagnostic Code 7336.  A 30 percent rating may be assigned under Diagnostic Code 7334 when there is evidence of persistent or frequently recurring rectal prolapse.

The Court has recognized that some conditions, by their inherent nature, wax and wane and accordingly are sometimes active and other times not.  See Ardison v. Brown, 6 Vet. App. 405, 408 (1994).  The Veteran's hemorrhoids are not always active or at the same level during the month, such as on the last examination.  He has flare-ups as documented in the record and noted specifically on the last examination.  He is also competent to report these flare-ups and the associated symptoms including bleeding.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The June 2014 examiner opined that the Veteran's anemia is more likely related to other disease processes; however, a noted basis for that opinion was a finding that his hemorrhoid bleeding is minimal.  The Veteran has consistently reported bleeding and fecal leakage during the course of his appeal.  At times, the bleeding is heavier and he regularly has staining on toilet paper and in his undergarments.  Since these flare-ups occur frequently, the Board finds that there is actually persistent bleeding, relative to the frequency.  The Board accepts that since the bleeding is frequent, it is not minimal; thus the medical opinion rationale is incomplete.  The Board therefore accepts that persistent bleeding by its nature likely plays some role in his anemia.  Accordingly, and in affording the Veteran all reasonable doubt, a 20 percent rating is warranted for hemorrhoids.  A higher 30 percent rating is not warranted since the Veteran has never had any rectal prolapse.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 20 percent.  

In considering the claim for a higher rating, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's hemorrhoids are not shown to cause any impairment that is not already contemplated by the relevant diagnostic code, as cited above, and the Board finds that the rating criteria reasonably describe his disability as the Board has considered all manifestations in order to grant the higher 20 percent.  There have not been any hospitalizations or marked interference with employment as the VA examiner indicated there was no industrial impact.  Therefore, referral for consideration of an extraschedular rating is not warranted.

Finally, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  


ORDER

Entitlement to a 20 percent rating for hemorrhoids is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


